DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 and 03/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 03/02/2020 these drawing are acceptable by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-16 and 18-20 are allowance according to Applicant file Terminal Disclaimer and regarding claims 1 and 12 with the closest prior record of Skaaksrud (US 2015/0154844 A1) teach a system for providing an alert notification, comprising an alert generation device comprising a triggering element and an electronic communication device, the electronic communication device configured to:
 	receive, from the alert generation device, a low power advertising packet via a short-range wireless communication protocol responsive to an action performed on the 
 	However, Skaaksrud alone or in combination are fail to teach or fairly suggest
 	wherein the alert generation device is configured to consume more power in the second state than in the first state, the low power advertising packet including at least one field including a value reserved for advertising packets: and
 	responsive to the electronic communication device receiving the low power advertising packet from the alert generation device, the electronic communication device further configured to:
 	determine a current location of the electronic communication device using a sensor of the electronic communication device:
 	identify at least one contact to receive an alert based on a contact policy, wherein the contact policy is stored in a memory element of the electronic communication device; and 
transmit a communication event to a remote communication device of the at least one contact, the communication event configured to cause generation of the alert on the remote communication device of the at least one contact: 
 	determine that the at least one contact has not provided a response to the alert
within a predetermined time period;
 	identify, responsive to the determination that the at least one contact has not provided the response to the alert within the predetermined time period, a second contact to receive a second alert based on the contact policy; and


Claims 2-5, 7-11, 13-16 and 18-20 are allowance as being dependent directly or indirectly to the independent claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641